We agree to the reversal of this case on account of the matters presented in regard to the action of the district attorney in stating to the jury "that he had learned this defendant is a bad hombre; that he had committed a crime in Mexico," etc., there being no evidence as to these matters in the record.
We do not think the charge on murder in the second degree is subject to the criticism herein contained, and for our views we refer to Hicks v. State, this day decided. Nor is any other error presented by the record when it is read as a whole.